Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 14,
2022.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-22-00262-CV


                      DR. RICHARD HENDRIX, Appellant

                                        V.

                     POWER RENTAL SOLUTIONS, Appellee

                      On Appeal from the 61st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-24041


                          MEMORANDUM OPINION

      This is an appeal from an order signed April 8, 2022. On May 24, 2022,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan and Wilson.